Per curiam.

Disciplinary Case No. S94Y1272

The State Bar of Georgia filed three separate formal complaints against Sherry L. Stenson, alleging that she violated Standards 4 (engaging in professional conduct involving dishonesty, fraud, etc.), 35, 36, 37 and 69 (failing to follow rules regarding representation of multiple clients), 44 (abandoning a legal matter), 61 (failing to promptly notify client of receipt of funds and to deliver such funds to client), *53865 (failing to account for trust property held in a fiduciary capacity), and 68 (failing to respond to disciplinary authorities) of Bar Rule 4-102 (d). Stenson failed to answer the complaints, and the State Bar filed motions for default judgment.
Decided October 11, 1994.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Deputy General Counsel State Bar, for State Bar of Georgia.
The special master concluded that Stenson committed the alleged violations and recommended that disciplinary sanctions be imposed against her. The review panel adopted the findings of the special master, and recommends that this Court disbar Stenson.

Disciplinary Case No. S94Y1761

After an investigation by the Investigative Panel of the State Disciplinary Board, the State Bar of Georgia filed a Notice of Discipline against Sherry L. Stenson, alleging violations of Standards 4, 45, 61, and 68 of Bar Rule 4-102 (d) regarding another client of Stenson’s complaining about conduct similar to that involved in the three complaints in Disciplinary No. S94Y1272 above. Respondent was served by publication and failed to file a timely response pursuant to Bar Rule 4-208.3.

Disposition

We conclude that the only appropriate disposition in each of these disciplinary proceedings is disbarment, based on the record and recommendation of the review panel in Disciplinary Case No. S94Y1272, and based on the record and Stenson’s failure to respond in Disciplinary Case No. S94Y1761. Accordingly, this Court hereby orders that Sherry L. Stenson be disbarred from the practice of law and that her name be removed from the roll of those individuals licensed to practice law in this state. Stenson is reminded of her duties under Bar Rule 4-219 (c) to timely notify all clients of her inability to represent them, to take all actions necessary to protect the interests of her clients, and to certify to this Court that she has satisfied the requirements of such rule.

Disbarred.


All the Justices concur.